                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION



 RHONDA M. BAKER,
               Plaintiff,                                No. 18-CV-2031-LRR
 vs.                                                             ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,1
               Defendant.
                                 ____________________

           I. INTRODUCTION AND RELEVANT PROCEDURAL HISTORY
       The matter before the court is Plaintiff Rhonda M. Baker’s “Petition for Attorney[]
Fees Under 28 U.S.C. § 2412(D)” (“Petition”) (docket no. 21), which she filed on
January 9, 2019. In the Petition, Plaintiff seeks an award of attorney fees pursuant to the
Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $1,447.15.
See Petition at 1-2. The Commissioner has not filed a response to the Petition, and the
time for doing so has passed.
                                      II. ANALYSIS
                                    A. Applicable Law
       The EAJA permits a “prevailing party” to apply for attorney fees and other
expenses in any civil action brought by or against the United States, including applications
for judicial review of agency actions. See 28 U.S.C. § 2412(d)(1)(A). A prevailing party
is entitled to such fees and expenses “unless the court finds that the position of the United

       1
          The Federal Rules of Civil Procedure provide that “[a] public officer who . . .
is sued in an official capacity may be designated by official title rather than by name.”
Fed. R. Civ. P. 17(d); see, e.g., Gates v. Comm’r, Soc. Sec. Admin., 721 F. App’x 575
(8th Cir. 2018) (per curiam); Stanley v. Comm’r, Soc. Sec. Admin., 720 F. App’x 818 (8th
Cir. 2018) (per curiam).
States was substantially justified or that special circumstances make an award unjust.” Id.
       A party seeking fees and expenses must clear several preliminary hurdles before an
award is proper. An application for attorney fees must be made within thirty days of the
final judgment in the underlying action2 and must “show[] that the party is a prevailing
party and is eligible to receive an award under” the EAJA. Id. § 2412(d)(1)(B). A party
applying for fees must provide the court with an itemized statement from his or her
attorney stating “the actual time expended and the rate at which fees and other expenses
were computed.” Id. The party must also allege that the United States’s position was not
substantially justified. Id. If the party is an individual, as here, such individual’s net
worth must not exceed $2,000,000 at the time the action was filed. Id. § 2412(d)(2)(B).
Furthermore, Congress has placed a cap on the rate at which fees may be
awarded—“attorney fees shall not be awarded in excess of $125 per hour unless the court
determines that an increase in the cost of living or a special factor . . . justifies a higher
fee.” Id. § 2412(d)(2)(A).
       With regard to whether the United States’s position was substantially justified, the
Eighth Circuit Court of Appeals has stated:
              A position enjoys substantial justification if it has a clearly
              reasonable basis in law and fact.           Accordingly, the
              Commissioner can advance a losing position in the district
              court and still avoid the imposition of a fee award as long as
              the Commissioner’s position had a reasonable basis in law and
              fact. Further, a loss on the merits by the Commissioner does
              not give rise to a presumption that she lacked substantial


       2
         Functionally, this requires parties to file such application no later than ninety days
from the date that the judgment is entered. See Shalala v. Schaefer, 509 U.S. 292, 302
(1993) (“An EAJA application may be filed until [thirty] days after a judgment becomes
‘not appealable’—i.e., [thirty] days after the time for appeal has ended. Rule 4(a) of the
Federal Rules of Appellate Procedure establishes that, in a civil case to which a federal
officer is a party, the time for appeal does not end until [sixty] days after ‘entry of
judgment’ . . . .” (citations omitted)).

                                              2
               justification for her position. The Commissioner does,
               however, at all times bear the burden to prove substantial
               justification.
Goad v. Barnhart, 398 F.3d 1021, 1025 (8th Cir. 2005) (citations omitted); see also
Sawyers v. Shalala, 990 F.2d 1033, 1034 (8th Cir. 1993) (“To be substantially justified,
the [Commissioner] must show that her position was ‘justified to a degree that could satisfy
a reasonable person.’” (quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988))).
Relatedly, “[t]he special circumstances exception is intended to protect the [United States]
when it attempts to enforce the law by asserting ‘novel but credible extensions and
interpretations of the law.’” United States v. Q Int’l Courier, Inc., 221 F.3d 1345, at *1
(8th Cir. 2000) (unpublished table opinion) (quoting U.S. Dep’t of Labor v. Rapid Robert’s
Inc., 130 F.3d 345, 347 (8th Cir. 1997)); see also Jackson v. Bowen, 807 F.2d 127, 128
n.3 (8th Cir. 1986).
       In Astrue v. Ratliff, the Supreme Court held that any fees awarded pursuant to the
EAJA should be awarded directly to the litigant, rather than to the litigant’s attorney. See
560 U.S. 586, 593 (2010). Therefore, if the recipient of an award under the EAJA “owes
certain delinquent federal debts,” the government is entitled to offset the fee award by the
debts owed by the litigant. See id. at 589-90 (citing 31 U.S.C. §§ 3701, 3711(a),
3716(a)). Litigants may not assign their rights to an EAJA fees award to their attorneys
and courts are not at liberty to alter the dictates of the Ratliff holding—courts in this district
routinely refuse to award fees directly to a party’s attorney, even if such party assigned the
right to collect such fees to his or her attorney. See, e.g., Stout v. Colvin, No. C14–3037-
LTS, 2016 WL 6436596, at *2 (N.D. Iowa Oct. 28, 2016); Tracy v. Colvin, No. C 11-
3072-MWB, 2013 WL 1213125, at *2 (N.D. Iowa Mar. 25, 2013) (“I do not interpret
Ratliff to allow me to award fees directly to a litigant’s attorney, even where the litigant
has assigned EAJA fees to his attorney.”). However, courts have authorized the payments
to be forwarded to a litigant’s attorney, after any applicable offset, if it is consistent with


                                                3
the relevant agency or department’s practices. See Stout, 2016 WL 6436596, at *2; Tracy,
2013 WL 1213125, at *3.
                                      B. Application
       Here, the court finds that Plaintiff has cleared the preliminary hurdles to proceed
with her fee application. She is the prevailing party in the underlying dispute. See Ratliff,
560 U.S. at 591 (“We have long held that the term ‘prevailing party’ in fee statutes is a
‘term of art’ that refers to the prevailing litigant.”). The court further finds that the
Commissioner has not shown either a substantial justification or special circumstances to
preclude an award of attorney fees. By filing no response to the Petition, the court finds
that, at the least, the Commissioner has failed to carry her burden of establishing that her
position was substantially justified. The court further notes that the Commissioner has
advanced no facts or arguments regarding whether special circumstances exist to preclude
an award of fees. The court finds that Plaintiff has established that the hourly rates
requested for attorney’s time are permissible and the hours requested are reasonable. See
Exhibits in Support of the Petition (docket nos. 21-1, 21-2, 21-3). The court finds that the
total award is reasonable and non-excessive.
                                   III. CONCLUSION
       In light of the foregoing, the Petition (docket no. 21) is GRANTED. Plaintiff is
hereby awarded attorney fees pursuant to the EAJA in the amount of $1,447.15, to be paid
by the Social Security Administration, offset for any debts Plaintiff may owe the United
States. Such award should be payable directly to Plaintiff, in accordance with Astrue v.
Ratliff, 560 U.S. 586 (2010).
       IT IS SO ORDERED.




                                             4
DATED this 24th day of January, 2019.




                                 5
